Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2022 has been entered.

Claim Rejections - 35 USC § 112
In view of the amendment filed on 6/7/2022 clarifying the language of claim 10 the 112 rejections made against claim 10 in the office action of 2/17/2022 have been withdrawn. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure as originally filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Claim 10 recites “wherein the first power ratio, the amount of phase points, the maximum mean difference, the second power ratio and the voltage difference are compared with the predetermined first threshold, the predetermined third threshold, the predetermined second threshold, the predetermined fourth threshold and the predetermined fifth threshold respectively to determine vital-sign status of the monitored subject, however the specification does not provide support for determining any vital-sign status of the monitored subject as recited within the claim 10. The original disclosure recites determining “no vital-sign”, “stationary” and “motion”, see Fig. 2, it does not broadly recite any vital-sign status of the monitored subject as recited within claim 10, therefore the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s). Claims 11-15 directly or indirectly depend from claim 10 and are also rejected to for the reasons stated above regarding claim 10.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites “determining a voltage difference according to a buffered output signal of the plurality of buffered output signals” it is unclear which buffered output signal is being selected from the plurality of buffered output signals making it difficult to determine the metes and bounds of the claims, clarification is required. Claim 10 recites “determining whether the first power ratio is greater than a predetermined first threshold’, “determining whether the amount of phase points is greater than a predetermined third threshold”, “determining whether a maximum mean difference is greater than a predetermined second threshold’, “determining whether the second power ratio is greater than a predetermined fourth threshold” and “determining whether the voltage difference is greater than a predetermined fifth threshold”, it is unclear exactly what values these recited “predetermined thresholds” relate to or how these predetermined threshold are determined making it difficult to determine the metes and bounds of the claim, clarification is required. Claims 11-15 directly or indirectly depend from claim 10 and are also rejected to for the reasons stated above regarding claim 10.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 10 have been considered but are moot since the 112 rejections have been withdrawn in view of the claim amendments. Applicant argues that the predetermined thresholds that are recited and the buffered output signal used for determining a voltage difference would have been obvious to one having ordinary skill in the art in view of the specification, however the specification does not provide any further details regarding how the predetermined thresholds are determined and/or the values used for the predetermined thresholds or which buffered output signal is used for determining a voltage difference. The specification provides a generic method without any details regarding specifics of the predetermined thresholds or the buffered output signal used for determining a voltage difference. The specification states “determining whether the first power ratio is greater than a predetermined first threshold’, “determining whether the amount of phase points is greater than a predetermined third threshold”, “determining whether a maximum mean difference is greater than a predetermined second threshold’, “determining whether the second power ratio is greater than a predetermined fourth threshold” and “determining whether the voltage difference is greater than a predetermined fifth threshold” but fails to disclose the details regarding how these predetermined thresholds are determined and/or what values these predetermined thresholds relate to. Applicant has not provided any examples or guidance as to what these “predetermined” thresholds would be. Applicant has not disclosed any particular process or data that is used to determine these “predetermined” thresholds. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L GHAND/Examiner, Art Unit 3792